Mr. Justice Eakin
delivered the opinion of the court.
This is an action to recover the amount of loss by fire from defendant company in which plaintiffs were insured. The action is by the same plaintiffs to recover for a loss by the same fire as mentioned in the case of Howard et al. v. Horticultural Fire Relief, ante, p. 349 (150 Pac. 270), but for an additional loss under the policy here involved. The same defense is set up, and the same questions arose in this case, as are decided in that, and what is said in that opinion applies equally to the facts in this case, and is controlling here.
For the reasons stated in that opinion, the judgment in this case is reversed and one rendered in favor of defendant as to the claim of plaintiff S. T. Howard, and affirmed as to the judgment in favor of George A. Morse. Modified. Rehearing Denied.
Mr. Justice McBride, Mr. Justice Bean and- Mr. Justice Harris concur.
Mr. Chief Justice Moore takes no part in the consideration of this case.